Exhibit 12.1 Ratioof earnings to fixed charges Successor Predecessor Period 9months ended Year ended Oct. 18 to Jan. 1 to Year ended Year ended Year ended ($000) Sept.30, 2007 Dec. 31, 2006 Dec. 31, 2005 Oct. 17, 2005 Dec. 31, 2004 Dec. 31, 2003 Dec. 31, 2002 Earnings: Net Income 21,521 35,750 9,469 43,641 86,690 29,431 -4,763 +Fixed Charges 10,495 13,957 2,872 3,596 8,645 5,933 7,781 Total Earnings 32,016 49,707 12,341 47,237 95,335 35,364 3,018 Fixed Charges: Interest incl. amortization of debt issuance cost 10,495 13,957 2,872 3,596 8,645 5,933 7,781 Total Fixed Charges 10,495 13,957 2,872 3,596 8,645 5,933 7,781 Ratio of Earnings to Fixed Charges 3.05 3.56 4.30 13.14 11.03 5.96 * *For the year ended December 31, 2002, earnings were insufficient to cover fixed charges by $4.8 million.
